ROSETTA RESOURCES INC. ANNOUNCES RECORD SECOND QUARTER 2008PRODUCTION AND REVENUES AND PROVIDES OPERATIONAL UPDATE HOUSTON, TEXAS, August 8, 2008 / PRIME NEWSWIRE / Rosetta Resources Inc. (NASDAQ: ROSE) (“Rosetta” or the “Company”) today announced financial and operating results for the second quarter 2008.Highlights include: · Natural gas and crude oil production of 155 MMcfe/d, up 29 percent over the same period in 2007 · Revenues of $154.5 million, an increase of 78 percent from second quarter 2007 · Earnings of $39.3 million or $0.77 per diluted share, up 200 percent and 196 percent, respectively, from the same period a year ago For the second quarter ended June 30, 2008, Rosetta reported record net income of $39.3 million, or $.77 per diluted share, an increase of 200 percent from $13.1 million, or $0.26 per diluted share, for the same period in 2007.Production and revenues for the second quarter of 2008 were 155 MMcfe/d and $154.5 million, respectively.The increase in revenues was attributable to both higher commodity prices and the higher production.Total revenue was reduced by $16.6 million due to the effect of natural gas hedging. Total lease operating expense (“LOE”), which includes direct LOE, workovers, ad valorem taxes and insurance, was $14.2 million or $1.00 per Mcfe during the second quarter.Direct LOE was $8.3 million or $0.59 per Mcfe, workover costs were $2.5 million or $0.17 per Mcfe, ad valorem taxes were $2.8 million or $0.20 per Mcfe and insurance was $0.6 million or $0.04 per Mcfe.Production taxes were $5.8 million or $0.41 per Mcfe and treating and transportation and marketing charges were $2.6 million or $0.18 per Mcfe.Depreciation, depletion and amortization was $51.7 million, based on a DD&A rate of $3.67 per Mcfe. General and administrative costs were $13.5 million for the second quarter including $3.4 million in non-cash stock compensation expense and $1.8 million of legal costs associated with the Calpine lawsuit. For the six months ended June 30, 2008, Rosetta reported net income of $66.8 million, or $1.31 per diluted share, an increase of 143 percent from $27.1 million, or $0.54 per diluted share, for the same period in 2007.Production and revenues for the first six months of 2008 were 153 MMcfe/d and $282.8 million, respectively. These increases were attributable to higher commodity prices and production.Total revenue was reduced by $17.3 million due to the effect of natural gas hedging. For the six months ended June 30, 2008, LOE was $27.6 million or $0.98 per Mcfe.Direct LOE was $17.1 million or $0.61 per Mcfe, workover costs were $3.6 million or $0.13 per Mcfe, ad valorem taxes were $5.7 million or $0.20 per Mcfe and insurance was $1.2 million or $0.04 per Mcfe.Production taxes were $9.2 million or $0.33 per Mcfe and treating and transportation and marketing charges were $4.6 million or $0.16 per Mcfe.Depreciation, depletion and amortization was $103.2 million, based on a DD&A rate of $3.70 per Mcfe. General and administrative costs were $25.6 million for the six months ended June 30, 2008 including $3.7 million in non-cash stock compensation expense and $6.1 million of legal costs associated with the Calpine lawsuit. Randy L. Limbacher, Rosetta’s President and Chief Executive Officer, commented, “We made tremendous progress in the quarter on our stated priorities for 2008.We delivered strong operational performance during a period of very high prices, which further enhanced our financial position.Organizationally, we made some key hires and are well on our way to having a skilled team in place to focus on program execution and building inventory to fuel growth.It is an exciting time for our company as we gain momentum for the future.” OPERATIONS UPDATE During the second quarter, the Company drilled 35 gross and 28 net wells with a net success rate of 87%. The majority of this drilling activity took place in South Texas and the Rockies.Year to date through the second quarter, the Company has drilled 71 gross and 61 net wells with a net success rate of 85%. In the SacramentoBasin, the Company drilledone well which was successful, as drilling activity resumed late in the second quarter.Average production from the Basin was 44 MMcfe/d for the quarter. In the Rockies, the Company drilled 17 wells in the second quarter, of which 15 were successful.
